Citation Nr: 0821824	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a metabolic 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 2004, the veteran testified at a 
hearing before the undersigned using video-conferencing 
technology.  In November 2004, the Board remanded the case 
for additional development.

In May 2008, after the appeal was certified to the Board, the 
veteran submitted additional evidence and waived initial 
consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As mentioned, the veteran submitted additional evidence in 
May 2008, which included a letter from the Social Security 
Administration (SSA) stating that he had been receiving 
disability benefits effective from November 1990.  It is 
unclear whether the SSA benefits are related to the 
disabilities on appeal, but assuming that they might, VA has 
a duty to obtain these records.  38 U.S.C.A. §  5103A; Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  

2.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



